Title: To Thomas Jefferson from George Washington, 12 July 1791
From: Washington, George
To: Jefferson, Thomas



GW. to Mr. J.
Tuesday 12th. June 1791

The enclosed I send this afternoon, for your perusal. Tomorrow, 8’oclock, I shall send the person who was the bearer of it, to you.—It being the hour, he left word, when he left the letter, that he should call upon me.—If Mr. Pearce merits the character given him by T: D. he will unquestionably merit encouragement, and you can put him in the way to obtain it.—Yrs. ever,

GW.

